Exhibit 10.13

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 9, 2007, is by and among HEWITT ASSOCIATES L.L.C., an Illinois limited
liability company (the “Borrower”), HEWITT ASSOCIATES, INC., a Delaware
corporation (“HAI”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders (defined below) under the Credit Agreement
(defined below) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby.

WITNESSETH

WHEREAS, the Borrower, HAI, certain banks and financial institutions from time
to time party thereto (the “Lenders”) and the Administrative Agent are parties
to that certain Credit Agreement dated as of May 23, 2005 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”):

WHEREAS, the Borrower and HAI have requested the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Amendment to Section 1.1. The definition of “EBITDA” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(i) Interest Expense for such period, plus (ii) federal, state and local income
taxes for such period, plus (iii) all amounts properly charged for depreciation
of fixed assets and amortization of intangible assets during such period on the
books of HAI and its Subsidiaries, plus (iv) other non-cash charges (excluding
reserves for future cash charges) of HAI and its Subsidiaries for such period,
minus (v) any gains on sales of assets recognized during such period, minus
(vi) non-cash charges previously added back to Net Income in determining EBITDA
to the extent such non-cash charges have become cash charges during such period
minus (vii) to the extent included in calculating Net Income, any other non-cash
gains during such period.



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of date hereof
(the “Third Amendment Effective Date”) upon satisfaction of the following
conditions (in form and substance reasonably acceptable to the Administrative
Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of each of the Borrower, HAI and the
Administrative Agent, on behalf of the Required Lenders.

(b) Executed Consents. The Administrative Agent shall have received executed
consents, in the form of Exhibit A attached hereto, from the Required Lenders
authorizing the Administrative Agent to enter into this Amendment on their
behalf. The delivery by the Administrative Agent of a signature to this
Amendment shall constitute conclusive evidence that the consents from the
Required Lenders have been obtained.

(c) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

3.2 Representations and Warranties of the Borrower and HAI. Each of the Borrower
and HAI represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

2



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Section 3 of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each of the Borrower and HAI
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Further Assurances. HAI and the Borrower agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.6 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.7 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

3.8 No Actions, Claims, Etc. As of the date hereof, each of the Borrower and HAI
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.

 

3



--------------------------------------------------------------------------------

3.9 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.11 General Release. In consideration of the Administrative Agent, on behalf of
the Lenders, entering into this Amendment, each of the Borrower and HAI hereby
releases the Administrative Agent, the Lenders, and the Administrative Agent’s
and the Lenders’ respective officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act under the Credit
Agreement on or prior to the date hereof, except, with respect to any such
Person being released hereby, any actions, causes of action, claims, demands,
damages and liabilities arising out of such Person’s gross negligence, bad faith
or willful misconduct.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 8.14 and 8.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

3.13 Fees. The Borrower agrees to pay all reasonable costs, fees and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s legal counsel, Moore & Van Allen
PLLC.

 

4



--------------------------------------------------------------------------------

HEWITT ASSOCIATES L.L.C.

THIRD AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the Borrower, HAI and the Administrative Agent, on behalf of
the Required Lenders have caused this Amendment to be duly executed on the date
first above written.

 

BORROWER:     HEWITT ASSOCIATES L.L.C.,     an Illinois limited liability
company     By:  

/s/ John Park

    Name:   John Park     Title:   Chief Financial Officer HAI:     HEWITT
ASSOCIATES, INC.,     a Delaware corporation     By:  

/s/ John Park

    Name:   John Park     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

HEWITT ASSOCIATES L.L.C.

THIRD AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:     WACHOVIA BANK, NATIONAL ASSOCIATION,     as
Administrative Agent on behalf of the Required Lenders     By:  

/s/ Robert Sevin

    Name:   Robert Sevin     Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

CONSENT TO THIRD AMENDMENT

See attached.



--------------------------------------------------------------------------------

CONSENT TO THIRD AMENDMENT

This Consent is given pursuant to the Credit Agreement, dated as of May 23, 2005
(as previously amended and modified, the “Credit Agreement”; and as further
amended by the Amendment (as defined below), the “Amended Credit Agreement”), by
and among Hewitt Associates L.L.C., an Illinois limited liability company (the
“Borrower”), Hewitt Associates, Inc., a Delaware corporation (“HAI”), the
lenders and other financial institutions from time to time party thereto (the
“Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the amendment of the Credit Agreement effected
by the Third Amendment to Credit Agreement and Waiver (the “Amendment”), to be
dated on or about November     , 2007, by and among the Borrower, HAI, and the
Administrative Agent and hereby authorizes the Administrative Agent to execute
and deliver the Amendment on its behalf and, by its execution below, the
undersigned agrees to be bound by the terms and conditions of the Amendment and
the Amended Credit Agreement.

Delivery of this Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Consent as of the
     day of November, 2007.

 

 

  , as a Lender

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 